Citation Nr: 1034846	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  98-16 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total rating for individual unemployability due 
to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to February 
1990.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's claim of entitlement to 
a TDIU.  During the course of the appeal, the Board remanded the 
case in May 2003, December 2004, March 2006, and September 2009 
for additional evidentiary and procedural development.  Following 
the most recent remand, the VA Appeals Management Center (AMC) 
and RO undertook the requested development and affirmed the 
denial of entitlement to a TDIU in a March 2010 rating 
decision/supplemental statement of the case.  The case was 
thereafter returned to the Board and the Veteran now continues 
his appeal. 


FINDINGS OF FACT

1.  The Veteran is service connected for osteochondritis 
dessicans, right knee, postoperative right knee arthritis, 
evaluated as 30 percent disabling; status post left knee 
arthroscopy with debridement and chondral picking of 
osteochondral defect, evaluated as 20 percent disabling; 
residuals status post arthroscopies with muscle atrophy and 
weakness, right calf, evaluated as 10 percent disabling; 0.8-
centimeter round scar over lateral right knee, evaluated as 10 
percent disabling; 0.2 x 0.8-centimeter scar over medial right 
knee, evaluated as 10 percent disabling; 0.5-centimeter thin scar 
over medial right knee, evaluated as noncompensably disabling; 
right wrist tendonitis, evaluated as noncompensably disabling; 
residuals of fracture, right 5th finger, evaluated as 
noncompensably disabling; tinnitus, evaluated as 10 percent 
disabling; and bilateral hearing loss, evaluated as 
noncompensably disabling.  The combined rating for the 
aforementioned disabilities is 70 percent, exclusive of temporary 
total convalescent ratings.

2.  The Veteran's education includes a high school diploma and an 
associates degree in architectural and mechanical computer-
animated drawing.  His vocational background is in construction, 
carpentry, and light mechanical repair, and he also has 
supervisory experience.

3.  The Veteran's service-connected disabilities are not of such 
severity as to preclude substantially gainful employment in a 
sedentary capacity.


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating 
based on individual unemployability are not met, including on an 
extraschedular basis.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 
4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist: the Veterans Claims Assistance Act of 
2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  This appeal stems from 
the Veteran's TDIU claim, which was received by VA in July 2002.  
Although the Veteran was not provided with notice of the VCAA as 
it pertained to his TDIU claim prior to initial adjudication of 
the claim in August 2002, subsequent letters dated in July 2003, 
December 2004, May 2006, and December 2009, fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio at 187.  To the 
extent that there was an error in timing of notice, this defect 
was cured by the RO's subsequent readjudication of the TDIU claim 
on the merits in a March 2010 rating decision/supplemental 
statement of the case following the issuance of a fully compliant 
VCAA notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Further, the May 2006 and December 2009 letters informed the 
Veteran of how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, consistent 
with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
Private and VA medical records, vocational rehabilitation 
records, social and industrial surveys, and examination reports 
pertaining to the Veteran's multiple service-connected 
disabilities for the period from 2001 - 2009 have been obtained 
and associated with his claims folder.  The evidence of record is 
sufficient to allow the Board to determine the occupational 
impact of the Veteran's service-connected disabilities on his 
industrial capacity in the context of his age, and vocational and 
educational history.  In any case, following the most recent 
development of the record per the September 2009 Board remand, 
the Veteran has not identified any relevant outstanding evidence 
whose inclusion in the record is deemed necessary to fairly 
adjudicate the current TDIU claim.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a TDIU

VA will grant a total rating for compensation purposes based on 
individual unemployability when the evidence shows that a veteran 
is precluded, by reason of service-connected disability, from 
obtaining and maintaining any form of gainful employment 
consistent with his or her education and occupational experience.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the service-connected 
disability or disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  Under 38 C.F.R. § 
4.16, if there is only one such disability, it must be rated at 
least 60 percent disabling to qualify for benefits based on 
individual unemployability.  If there are two or more such 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more. See 38 C.F.R. § 
4.16(a) (2009).  

Where these percentage requirements are not met, entitlement to 
benefits on an extraschedular basis may be considered when a 
veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability, and 
consideration is given to the veteran's background including his 
or her employment and educational history.  See 38 C.F.R. § 
4.16(b) (2009).  The Board does not have the authority to assign 
an extraschedular total disability rating for compensation 
purposes based on individual unemployability in the first 
instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  In 
determining whether unemployability exists, consideration may be 
given to the veteran's level of education, special training, and 
previous work experience, but it may not be given to his or her 
age or to any impairment caused by non-service-connected 
disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

The Veteran is service connected for osteochondritis dessicans, 
right knee, postoperative right knee arthritis, evaluated as 30 
percent disabling; status post left knee arthroscopy with 
debridement and chondral picking of osteochondral defect, 
evaluated as 20 percent disabling; residuals status post 
arthroscopies with muscle atrophy and weakness, right calf, 
evaluated as 10 percent disabling; 0.8-centimeter round scar over 
lateral right knee, evaluated as 10 percent disabling; 0.2 x 0.8-
centimeter scar over medial right knee, evaluated as 10 percent 
disabling; 0.5-centimeter thin scar over medial right knee, 
evaluated as noncompensably disabling; right wrist tendonitis, 
evaluated as noncompensably disabling; residuals of fracture, 
right 5th finger, evaluated as noncompensably disabling; 
tinnitus, evaluated as 10 percent disabling; and bilateral 
hearing loss, evaluated as noncompensably disabling.  His 
combined rating is 70 percent according to Table 1 of 38 C.F.R. § 
4.25 (2009), exclusive of temporary total convalescent ratings.  
Although his total disability rating is 70 percent, the Veteran 
does not have any service-connected disabilities individually 
ratable at 40 percent or more.  However, 38 C.F.R. § 4.16(a) 
provides that for purposes of one 40 percent disability in 
combination, disabilities of one or both lower extremities, 
including the bilateral factor, if applicable, will be considered 
one disability.  In this regard, under 38 C.F.R. § 4.25, the 
service-connected bilateral knee disabilities produce a combined 
40 percent rating.  Alternatively, the service-connected right 
knee with residual scars and muscle atrophy produce a combined 
rating sufficient to meet the requisite 40 percent rating or 
greater for a single disability for purposes of satisfying the 
requirements of 38 C.F.R. § 4.16(a).  Therefore, his service-
connected disabilities meet the percentage rating standards for 
schedular TDIU.  See 38 C.F.R. § 4.16(a).  The Board's 
consideration thus turns to whether the Veteran is unable to 
secure or follow a substantially gainful occupation as a result 
of his multiple service-connected disabilities.

The Veteran's education includes a high school diploma and an 
associates degree in architectural and mechanical computer-
animated drawing.  His vocational background is in construction, 
carpentry, and light mechanical repair, and he also has 
supervisory experience at the Phillip Morris corporation.

The clinical evidence pertaining to the period from 2001 to 2009 
shows that the Veteran underwent multiple surgeries for treatment 
of his service-connected knee disabilities, and the right knee 
disability is the primary disabling condition of all his multiple 
service-connected disabilities.  Rating decisions show that the 
Veteran was awarded temporary total ratings for convalescence 
from surgery for his knee disabilities during periods in 2000, 
2004 and 2007.  The medical evidence indicates that despite these 
surgeries, the Veteran's right knee continued to be problematic 
and he would have been deemed a candidate for a total right knee 
arthroplasty but for his young age.  (The Veteran is presently 45 
years old.)  Medical statements associated with the claim show 
that the Veteran had been medically excused from working in his 
vocations as a light mechanic on numerous occasions while 
undergoing treatment and therapy for his right knee disability.  
The record also indicates that he was fired from one job because 
of physical limitations imposed by his right knee disability with 
related absenteeism from work.  Ultimately, the current medical 
statements show that the Veteran was advised by his treating 
physicians to change vocations as his knee disabilities prevented 
him from performing the squatting, stooping, and lifting motions 
necessary to perform his duties as a light mechanic.  He was 
advised to pursue a sedentary occupation that involved little or 
no physical exertion and walking.  

Clinical records associated with the claims file indicate that 
the Veteran had attempted to obtain employment in his field of 
study in order to apply the skills acquired when he earned his 
associates degree in architectural and mechanical computer-
animated drawing, but that he refused one such offer of 
employment because he deemed the wage rate offered to be less 
than his acceptable minimum.

The Board has considered the pertinent evidence of record and 
finds that the Veteran has not met the criteria for entitlement 
to a TDIU.  While acknowledging that his service-connected 
disabilities certainly produce a significant level of 
occupational impairment, the evidence nevertheless fails to 
demonstrate that these  disabilities are so severe, standing 
alone, as to prevent him from retaining gainful employment.  
Although his service-connected disabilities essentially preclude 
him  from pursuing an occupation involving physical labor, such 
as the construction, carpentry, and mechanical repair jobs that 
he previously worked, he possesses knowledge, skills, 
occupational experience, and abilities that permit him to obtain 
gainful sedentary employment that can accommodate the limitations 
imposed by his service-connected physical disabilities.  

Specifically, the veteran possesses a high school diploma and an 
associates degree in a practical vocational skill, i.e., 
architectural and mechanical computer-animated drawing, which 
would provide him the ability to pursue an occupation that would 
not require him to perform the physical activities and motions 
involved in his prior labor-intensive vocations.  Furthermore, he 
possesses supervisory experience from his previous employment at 
the Philip Morris corporation, which would be a skill that is 
applicable to a sedentary employment position.  Although the 
Veteran has declined an offer of employment in his field of 
educational expertise because he did not find the starting salary 
acceptable to him, his unemployment in this regard is a matter of 
personal choice and not because he is precluded from such 
employment due to his service-connected disabilities.  (The sole 
fact that a claimant is unemployed or has difficulty obtaining 
employment is not enough; the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he or she can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).)  
Therefore, in view of the foregoing discussion, the Board finds 
no basis to allow his claim for a TDIU on a schedular basis.  

Having reviewed the record, the Board also finds no evidence 
suggesting that the Veteran's case is outside the norm, requiring 
extraschedular consideration.  While the Board does not doubt 
that the Veteran's service-connected disabilities have an effect 
on his employability, as evidenced by his 70 percent combined 
rating, the weight of the evidence does not support his 
contention that his service-connected disabilities are of such 
severity so as to preclude his participation in any form of 
substantially gainful employment.  The Board believes that the 
symptomatology associated with the service-connected disabilities 
is appropriately compensated by the currently assigned 70 percent 
combined rating.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings. See 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are impaired).  
Thus, the Board finds no basis for referral of the TDIU claim to 
the Director of Compensation and Pension Service for 
extraschedular consideration.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim for TDIU must be denied.  
See 38 C.F.R. § 5107(b) (2009); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

						(CONTINUED ON NEXT PAGE)



ORDER

The claim of entitlement to a TDIU is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


